Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 6/21/22 and 12/14/21 are
considered.
3.	Claims 1-20 are presented for examination.

Double Patent Rejection


4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent Application No. 2022/0197564.
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claim 1-20 are rejected in view of claim 1-20 of the ‘564 patent application.  Similar to the claimed invention, claim 1-20 of the patent application recites a “ A method, comprising: receiving a first command associated with a set of memory cells in a memory device comprising a plurality of sets of memory cells corresponding to respective portions of an array of memory cells of the memory device; activating the set of memory cells for a first time period to perform a memory access responsive to the first command; pre-charging the set of memory cells associated with the first command for a second time period, wherein the set of memory cells is pre-charged after a fourth time period; receiving a second command associated with a set of memory cells; determining that the set of memory cells associated with the first command is a recently activated set of the plurality of sets of memory cells that has been activated responsive to one or more of a plurality of previous commands; responsive to the determination that the set of memory cells associated with the first command is the recently activated set, imparting a delay for a third time period that is equal to or greater than the fourth time period; and after pre-charging the set of memory cells for the second time period and imparting the delay for the third time period, applying a sensing voltage to the set of memory cells associated with the second command to perform a memory access responsive to the second command.” 
Patent Application also claimed “An apparatus, comprising: a memory controller configured to, receive a plurality of command s associated with a plurality of rows of memory cells in a memory device corresponding to respective portions of an array of memory cells of the memory device; and a processing device connected to the plurality of rows of memory cells to: activate a first row of the plurality of rows for a first time period, in a first logic state, to perform a memory access responsive to a first command; responsive to the activation of the first row, pre-charge the first row of memory cells corresponding to at least a portion of a page of memory cells associated with the first command for a second time period, wherein the first row of memory cells is pre-charged after a fourth time period; receive a second command; determine that the row of memory cells associated with the first command is a recently activated row of memory cells that has been activated responsive to one or more of a plurality of previous commands; impart a delay for a third time period prior to an application of a sensing voltage to the row of memory cells associated with the command responsive to the determination that the row of memory cells associated with the first command is the recently activated row, wherein the delay is greater than the fourth time period; and apply the sensing voltage to the row of memory cells associated with the second command after pre-charging and imparting the delay to perform a memory access responsive to the second command”.
Patent Application claimed ”A system, comprising: a host; a memory system including a memory device comprising a plurality of rows of memory cells forming at least a portion of a plurality of pages corresponding to respective portions of an array of memory cells of the memory device; and a memory controller coupled to the host and the memory system to: activate for a first time period, in a first logic state, a row of memory cells corresponding to at least a portion of a first page to perform a first memory access responsive to a first command; pre-charge the row of memory cells corresponding to at least the portion of the first command for a second time period, wherein the row of memory cells is pre-charged after a fourth time period; receive a second command; impart a delay, in a second logic state, for a third time period responsive to a determination that the row of memory cells associated with the first command is a recently activated row, wherein the recently activated row has been activated responsive to one or more of a plurality of previous activation commands and wherein the delay is equal to or greater than the fourth time period; and apply a sensing voltage to the row of memory cells associated with the second command after pre-charging and imparting the delay to perform a second memory access responsive to the second command.”
As can be seen, the patent protection for the claimed invention has already been granted to the earlier filed application.  For similar reasons:  claims 1-20 are rejected in view of claims 1-20 of the ‘564 patent application. 

eTerminal Disclaimer
5. 	The USPT© internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6. 	Claims 1-20 would be allowable if an eTerminal Disclaimer signed and filed by an attorney or agent of record to overcome the obviousness-type double patenting rejection.



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Viscounti (11295797) and Sato (20210241816) disclose a memory device and techniques to mitigate asymmetric long delay stress are described. A memory device may activate a memory cell during a first phase of an access operation cycle. The memory device may write a first state or a second state to the memory cell during the first phase of the access operation cycle. The memory device may maintain the first state or the second state during a second phase of the access operation cycle after the first phase of the access operation cycle. The memory device may write, during a third phase of the access operation cycle after the second phase of the access operation cycle, the second state to the memory cell. The memory device may precharge the memory cell during the third phase of the access operation cycle based on writing the second state to the memory cell.

8.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825